                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 AUTUMN N. CROUCH, Special                      )
 Administrator of the Estate of Jacob Russell   )
 Steward, deceased,                             )
                                                )
                       Plaintiff,               )   Case No. 17-CV-1089-SMY
                                                )
 vs.                                            )
                                                )
 WALTER B. POLLOCK, WALTER                      )
 POLLOCK, LLC, TAYLOR LOGISTICS                 )
 COMPANY, LLC POLLOCK                           )
 LOGISTICS, LLC, JEFFREY F. HALL,               )
 JR., HALL TRANSPORTATION, LLC,                 )
 and DEBRA K. POLLOCK,                          )
                                                )
                       Defendants.              )
                                                )
 AND                                            )
                                                )
 KIMBERLY D. BOSEL, Individually, and           )
 as Independent Representative of the Estate    )
 of Eric A. Bosel,                              )
                                                )
                       Plaintiff,               )
                                                )
 vs.                                            )
                                                )
 WALTER B. POLLOCK, WALTER                      )
 POLLOCK, LLC, TAYLOR LOGISTICS                 )
 COMPANY, LLC POLLOCK                           )
 LOGISTICS, LLC, JEFFREY F. HALL,               )
 JR., HALL TRANSPORTATION, LLC,                 )
 and DEBRA K. POLLOCK,                          )
                                                )
                       Defendants.              )


                           MEMORANDUM AND ORDER

YANDLE, District Judge:




                                          Page 1 of 2
       Plaintiffs Autumn N. Crouch and Kimberly D. Bosel and Defendant Walter Pollock, LLC

have filed a Stipulation and an Amended Stipulation for Dismissal without prejudice (Docs. 153

and 156) under Federal Rule of Civil Procedure 41(a)(2), seeking to dismiss the claims against

Walter Pollock, LLC only. A plain reading of Rule 41(a) suggests that dismissal under this Rule

should be used only to dismiss an entire action (rather than a particular claim against a particular

defendant). See Taylor v. Brown, 787 F.3d 851, 857 (7th Cir. 2015) (Rule 41(a) is “limited to

dismissal of an entire action” and Rule 15(a) is the proper vehicle for “adding or dropping parties

and claims”). Plaintiffs must therefore file an amended complaint consistent with Rule 15 in order

to drop Walter Pollock, LLC as a party. Accordingly, the Stipulations (Docs. 153 and 156) are

hereby STRICKEN.


       IT IS SO ORDERED.

       DATED: December 5, 2019



                                                     STACI M. YANDLE
                                                     United States District Judge




                                            Page 2 of 2
